Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered March 29, 2006, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant did not move to withdraw his plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that the plea was knowing, intelligent and voluntary, and that there was nothing in the allocution that cast significant doubt on defendant’s guilt (see People v Seeber, 4 NY3d 780 [2005]; People v Toxey, 86 NY2d 725 [1995]). Defendant’s guilt of attempted burglary, including the requisite intent, could be readily inferred from the totality of his factual recitations (see People v McGowen, 42 NY2d 905 [1977]). Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.